UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7206



WAYNE A. DERRYBERRY,

                                             Petitioner - Appellant,

          versus


HOWARD PAINTER, Acting Warden,

                                              Respondent - Appellee,

          and

GEORGE TRENT, Warden, Mount Olive Correctional
Complex,

                                                           Defendant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-97-988-5)


Submitted:   January 31, 2000             Decided:   February 9, 2000


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne A. Derryberry, Appellant Pro Se. Darrell V. McGraw, Jr.,
Dawn Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIR-
GINIA, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Wayne A. Derryberry appeals the district court’s orders de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999), and denying him a certificate of appealability.

We have reviewed the record, and the district court’s opinion

accepting the recommendation of the magistrate judge, and the dis-

trict court’s orders and find no reversible error. Accordingly, we

deny Derryberry’s motion for appointment of counsel, deny a certif-

icate of appealability, and dismiss his appeal on the reasoning of

the district court.      See Derryberry v. Painter, No. CA-97-988-5

(S.D.W. Va. Mar. 30 & Aug. 20, 1999).        We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2